Title: Nov. 9.
From: Adams, John
To: 


       Mr. Lee read me a Paragraph of a Letter, from London, “that Mr. D. Hartley would probably be here, in the Course of this Month.”
       At Dinner I repeated this Paragraph to Dr. Franklin, and said that I thought “Mr. H’s Journey ought to be forbidden.” The Dr. said “he did not see how his coming could be forbid.” I replied “We could refuse to see him,” and that I thought We ought to see nobody from England, unless they came with full Powers.... That little Emmissarys were sent by the King only to amuse a certain Sett of People, while he was preparing for his designs. That there had been enough of this.... The Dr. sayd “We could decline having any private Conversation with him.” ...
      